DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After-Final Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
The applicant argues that as argued in the 10/23/2020 amendment, the process in Tamehiro starts with heating, then lowering the temperature while rolling to control the microstructure; in this process, the microstructure and crystalline particles sizes are controlled by heat processing, rather than heat treatment. In contrast, the claimed invention is directed to a treatment with thermal refining, wherein a simple heating without rolling nor forging is conducted, as shown in Fig. 1. The applicant further states that in this regard, technically speaking, the process in Tamehiro is controlled rolling (and refining), as evidenced by Science Direct, and that by conducting this process, the steel of Tamehiro has worked ferrite.
The argument is respectfully not found persuasive. To restate the response to arguments in pages 8-9 of the 11/24/2020 Final Rejection, the applicant appears to suggest “heat processing” is different than “heat treatment”, but “heat processing” is not a term, phrase, or definition used by Tamehiro. In addition, the claims do not exclude rolling or forging during heating. As discussed in the rejection, Tamehiro teaches heating to a temperature within the range of 950-1300°C (which overlaps with the claimed range of 850-950°C), performing hot rolling, with the finish hot-rolling temperature being 650-800°C (Col. 8, lines 52-61), and rapidly cooling after rolling (Col. 8, lines 40-51; also see cooling rate of “at least 10°C/s” in Col. 8, lines 
The applicant’s claims are broad such that it remains that Tamehiro as modified by Polyakova meets applicant’s amended claim 5.
With regard to the applicant’s statement that “by conducting this process, the steel of Tamehiro has worked ferrite, and that the steel of the claimed invention does not have worked ferrite (see last paragraph of page 2 to second paragraph of page 3 of arguments), the argument is respectfully not found persuasive, because the applicant’s claims as well as specification are silent regarding the presence or absence of ferrite or any other microstructure.

The applicant states that “[t]he Examiner states that the claims are silent regarding ‘thermal refining’ and does not exclude rolling or forging during heating”, but claim 5 explicitly recites “thermal refining” (see third paragraph of page 3 to fourth paragraph of page 3 of arguments).
	The examiner acknowledges that claim 5 explicitly recites thermal refining. However, the point remains that the claimed process does not exclude rolling or forging during heating.

The applicant states that “thermal refining” is a commonly used technical term in the field, and that the website (see arguments) shows that “thermal refining” indicates “quenching” and “tempering”, which respectively contain only heating and cooling (see paragraphs 4-5 on page 3 of arguments).
	The examiner acknowledges that thermal refining may be a term used in the art; however, the process of Tamehiro and Polyakova still meets the claimed metes and bounds of ‘thermal refining” as discussed in the Final Rejection mailed 11/24/2020. The ‘thermal refining’ process as required by claim 5 (and broadly described at paragraphs [0029-0032] of the applicant’s specification) comprises “heating…” to 850-950°C, “thereafter heating…and conducting intercritical quenching…”, and “thereafter conducting tempering…”. Thus, the plain meaning of ‘thermal refining’ in view of the applicant’s disclosure would be a process including the above steps, but not limited to only those steps. This is supported by paragraphs [0029]-[0030] which state “The present invention is not particularly limited in means for heating or cooling…” for quenching and for intercritical quenching, which is understood to mean that additional heating/cooling steps may be performed in addition to the claimed steps. Further, as discussed in the 103 rejection, the claimed steps are met by Tamehiro and Polykova. 

	The applicant argues that at col. 2, lines 37-43 of Tamehiro, the steel of Tamehiro is compared to hardened/tempered steels, which indicates that the steel in Tamehiro is not hardened/tempered as described in the claimed invention (see sixth paragraph on page 3 of arguments).
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In this case, one of ordinary skill in the art would be motivated to achieve the advantage of removing residual stresses in a steel via tempering.

	The applicant argues that since the process in Tamehiro is controlled rolling, the steel of Tamehiro is not hardened/tempered steel as described in the claimed invention (see second to last paragraph on page 3 of arguments) is respectfully not found persuasive, because as discussed above and in the Final Rejection, the claimed steps are met by the combination of Tamehiro in view of Polyakova.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731